DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Amendments filed on 11/11/2021
Application claims a FP date of 05/18/2020
Claims 1, 18 and 15 are independent and have been amended
Claims 1-20 are pending
Response to Arguments
Applicant's arguments and Amendments filed 11/11/2021 have been fully considered.  In view of the Amendments made and arguments presented, Examiner has withdrawn the 112(f) interpretation and 112(a) as failing to disclose the best mode and complying with the enablement requirements and 112(b) as being indefinite. 
Applicant’s arguments on pages 17-18 of the Remarks document have been fully considered but are not persuasive and are deemed moot in view of new grounds of rejection.  In order to speed up prosecution, Examiner has brought in a new reference to teach the limitation regarding “virtual sub-pixels” and an explanation has been provided in the following detailed action.  A new interpretation and combination of references has been applied and an explanation is set forth in the following rejection.   Due to the variation in claim scope via amendments a new ground of rejection is proper.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Cote et al. (U.S. Patent Number 9,743,057 B2) in view of Shahar et. al. (U.S Patent Publication Number 2017/0269240 A1).

Regarding Claims 1 and 8, Cote discloses a grid gain calculation circuit (Cote discloses this in Col 55, lines 35-60 where he disclose the “lens shading correction” where the anomalies of the lens could be corrected by applying a gain per pixel), comprising: 
(Fig 55-57 and Col 55-56 where cote discloses lens shading correction gains may be specified as a two-dimensional grid of gains per color channel.  He also discloses in Col 56, lines 5-10 about “active region 312 which defines an area on which processing is performed (LSC region); Fig 56 discloses LSC region 588 and a gain grid 590) during a calibration operation (In Col 60, lines 8-12, Cote discloses that this may occur during calibration process); 
a virtual grid point setting component suitable for setting virtual grid points with respect to outer grid points located on a border of a grid region and with respect to an inner grid point located in an inner area of the grid region close to the outer grid points (Cote in Col 56 and lines 10-15 further discloses that the LSC region may be completely inside or at the gain grid boundaries; In Col 56, lines 35-40 he further discloses that the “pixel gain values may be interpolated based upon the nearby grid gain values”  Further, using Fig 57 and in Col 57, lines 10-40, Cote discloses that when the current pixel location is “between” grid points, the gain may be interpolated using bilinear interpolation “based upon the bordering grid points (e.g. G0, G1, G2 and G3 of Fig 21).  Also disclosed in the flow chart of Fig 58); and 
a gain calculation component suitable for calculating a gain of the outer grid points based on a gain of the inner grid point and a gain of the virtual grid points (Expression 6a and 6b disclosed in Col 57.);
wherein the gain is associated with the calibration operation for balancing a pixel color level (Cote discloses this in Figs 64, Col 63, lines 28-60 where he discloses that the calibration could be done by selecting color correction coefficient for different color temperature levels.).
Cote discloses setting grid gain calculation/correction and gain calculation component based on the inner grid point (Cote in Col 56 and lines 10-15 further discloses that the LSC region may be completely inside or at the gain grid boundaries; In Col 56, lines 35-40 he further discloses that the “pixel gain values may be interpolated based upon the nearby grid gain values”  Further, using Fig 57 and in Col 57, lines 10-40, Cote discloses that when the current pixel location is “between” grid points, the gain may be interpolated using bilinear interpolation “based upon the bordering grid points (e.g. G0, G1, G2 and G3 of Fig 21).  Also disclosed in the flow chart of Fig 58; Expression 6a and 6b disclosed in Col 57), but fails to clearly disclose a virtual grid point setting component suitable for setting virtual grid points with respect to outer grid points located on a border of a grid region and with respect to an inner grid point located in an inner area of the grid region close to the outer grid points; and
a gain calculation component suitable for calculating a gain of the outer grid points based on a gain of the inner grid point and a gain of the virtual grid points.
Instead in a similar disclosure, Shahar discloses a virtual grid point (In ¶0026 Shahar teaches that virtual sub-pixels are defined for each pixel and teaches this in Fig 1 and ¶0034) setting component suitable for setting virtual grid points with respect to outer grid points located on a border of a grid region and with respect to an inner grid point (In Fig 10 and in ¶0109 Shahar further teaches that the each pixel 910 includes a grid of sub-pixels 904 that extend over the entire surface extending beyond the borders of the corresponding pixelated anode 902) located in an inner area of the grid region close to the outer grid points (Fig 10 and 11 and ¶0112-¶0113); and
a gain calculation component suitable for calculating a gain of the outer grid points based on a gain of the inner grid point and a gain of the virtual grid points (In Fig 6 – element 620 – sub-pixel gain-offset calibration parameters and in flow chart of Fig 8 and in ¶0069 - ¶0077 Shahar teaches gain correction is determined for each sub-pixel and gain correction parameter is applied to adjust the peak value of the individual spectra.).
Cote and Shahar are combinable because both are about imaging devices that enhances image calibration from an image sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “virtual sub-pixels” including the ones that extend beyond the borders for calibration as taught by Shahar in the device disclosed by Cote.    
The suggestion/motivation for doing so would have been to improve the quality of the image data as disclosed by Shahar in ¶0027. 
Therefore, it would have been obvious to combine Cote and Shahar to obtain the invention as specified in claims 1 and 8.

Regarding Claims 2 and 9, Cote in view of Shahar discloses wherein the virtual grid point setting component sets the virtual grid points such that a distance between two vertically neighboring inner grid points is set to be the same as a distance between (Cote: Cote in Fig 61 illustrates a radial distance between a current pixel and is used to determine the gain component for lens shading correction.  Fig 56 is depicted as having generally equally spaced grid points.  In Col 59 and lines 5-35 discloses more about using the radial distance for gain calculation.  Shahar: Shahar also teaches in ¶0063 that the virtual sub-pixels may be uniform in size and symmetrically distributed).

Regarding Claim 15, Cote discloses an image sensing device (Cote discloses in Fig 7 which is a block diagram of the image processing circuitry and imaging device), comprising: 
an image sensor (Fig 7 – image sensor 90) including a pixel array having a plurality of pixels (Col 15, lines 40-45; CMOS active-pixel sensor); and 
a grid gain circuit (Fig 7 – image processing circuitry 32 may include subcomponents of logic that collectively form an image processing pipeline for performing each of the various processing steps) suitable for: determining a grid region having a plurality of squares and a plurality of rectangles, which correspond to the pixel array (Fig 56 is a graphical illustration of a raw image frame that includes a lens shading correction region and a gain grid; Cote in Col 56 and lines 10-15 further discloses that the LSC region may be completely inside or at the gain grid boundaries; In Col 56, lines 35-40 he further discloses that the “pixel gain values may be interpolated based upon the nearby grid gain values”  Further, using Fig 57 and in Col 57, lines 10-40, Cote discloses that when the current pixel location is “between” grid points, the gain may be interpolated using bilinear interpolation) during a calibration operation (In Col 60, lines 8-12, Cote discloses that this may occur during calibration process);  
determining an inner area including the plurality of squares (Fig 56 – inner area - LSC region 588) and an outer area including the plurality of rectangles, from the grid region (Fig 56 – outer area - gain grid 590); 
determining corner regions of the outer area (Fig 56 – pixel 595), each corner region including an inner grid point in the inner area and outer grid points (Fig 56 – pixel 600);
wherein the gain is associated with the calibration operation for balancing a pixel color level (Cote discloses this in Figs 64, Col 63, lines 28-60 where he discloses that the calibration could be done by selecting color correction coefficient for different color temperature levels.).
Cote discloses setting grid gain calculation/correction and gain calculation component based on the inner grid point (Cote in Col 56 and lines 10-15 further discloses that the LSC region may be completely inside or at the gain grid boundaries; In Col 56, lines 35-40 he further discloses that the “pixel gain values may be interpolated based upon the nearby grid gain values”  Further, using Fig 57 and in Col 57, lines 10-40, Cote discloses that when the current pixel location is “between” grid points, the gain may be interpolated using bilinear interpolation “based upon the bordering grid points (e.g. G0, G1, G2 and G3 of Fig 21).  Also disclosed in the flow chart of Fig 58; Expression 6a and 6b disclosed in Col 57), but fails to clearly disclose determining virtual grid points such that each corner region has the same size as each square; and 
calculating a gain of the outer grid points based on a gain of the inner grid point and a gain of the virtual grid points.
Instead in a similar disclosure, Shahar discloses determining virtual grid points (In ¶0026 Shahar teaches that virtual sub-pixels are defined for each pixel and teaches this in Fig 1 and ¶0034) such that each corner region has the same size as each square located in an inner area of the grid region close to the outer grid points (In ¶0063 Shahar teaches that the sub-pixels are virtual sub-pixels and may be uniform in size and further in Fig 10 and in ¶0109 Shahar teaches that the each pixel 910 includes a grid of sub-pixels 904 that extend over the entire surface extending beyond the borders of the corresponding pixelated anode 902) located in an inner area of the grid region close to the outer grid points (Fig 10 and 11 and ¶0112-¶0113); and
calculating a gain of the outer grid points based on a gain of the inner grid point and a gain of the virtual grid points (In Fig 6 – element 620 – sub-pixel gain-offset calibration parameters and in flow chart of Fig 8 and in ¶0069 - ¶0077 Shahar teaches gain correction is determined for each sub-pixel and gain correction parameter is applied to adjust the peak value of the individual spectra.).
Cote and Shahar are combinable because both are about imaging devices that enhances image calibration from an image sensor. 
virtual sub-pixels” that are uniform in size and including the ones that extend beyond the borders for calibration as taught by Shahar in the device disclosed by Cote.    
The suggestion/motivation for doing so would have been to improve the quality of the image data as disclosed by Shahar in ¶0027. 
Therefore, it would have been obvious to combine Cote and Shahar to obtain the invention as specified in claim 15.


Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Cote et al. (U.S. Patent Number 9,743,057 B2) in view of Shahar et al. (U.S Patent Publication Number 2017/0269240 A1) as applied to claims 1 and 8 above and further in view of Park et al. (U.S. Patent Publication Number 2013/0050580 A1).

Regarding Claims 3, 10 and 16, Cote in view of Shahar fails to clearly disclose wherein the virtual grid point setting component sets external division points with respect to the outer grid points and the inner grid point to the virtual grid points.
Instead in a similar disclosure, Park discloses wherein the virtual grid point setting component sets external division points with respect to the outer grid points and the inner grid point to the virtual grid points (Fig 2 –reference division line; In Fig 4 and in ¶0054 - ¶0078 where Park teaches performing white balance with respect to points P0 to Pn existing on the reference division line of the GRGB grid.).
Cote, Shahar and Park are combinable because all are about imaging devices that enhances image read from an image sensor by analyzing a row or column of the image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use “virtual sub-pixels” including the ones that extend beyond the borders for calibration as taught by Shahar and use the reference division line to extract gain value as taught by Park in the device disclosed by Cote.    
The suggestion/motivation for doing so would have been to improve the quality of the image data as disclosed by Shahar in ¶0027 and to improve image quality by updating gain values according to reference division line as disclosed by Park in ¶0002.
Therefore, it would have been obvious to combine Cote, Shahar and Park to obtain the invention as specified in claims 3, 10 and 16.

Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7, 12-14 and 18-20 are objected as they depend on objected claims 4, 11 and 17.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 19, 2022